NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

HENRY PINEDA-CONTRERAS,                           No. 08-74791

               Petitioner,                        Agency No. A097-899-473

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Henry Pineda-Contreras, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

the immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir. 2005), and we deny

the petition for review.

      Pineda-Contreras asserts indigenous people in Guatemala targeted him on

account of his membership in a landowning family. Substantial evidence supports

the agency’s denial of Pineda-Contreras’ asylum claim, because he failed to

demonstrate he was or will be harmed by forces the Guatemalan government is

unwilling or unable to control. See id. at 1154 (the petitioner did not show

government was unable or unwilling to control persecutors where German police

took reports and investigated incidents, even though they were unable to solve the

crimes); see also Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005)

(noting burden is on the applicant to show the government is unable or unwilling to

control the non-governmental persecutor).

      Because Pineda-Contreras failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Nahrvani, 399 F.3d at 1154.

      Finally, substantial evidence supports the agency’s denial of Pineda-

Contreras’ CAT claim because he failed to establish a likelihood of torture by or

with the acquiescence of government officials if returned to Guatemala. See


                                          2                                     08-74791
Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007). Pineda-Contreras’

contention that the IJ failed to conduct a proper analysis of his CAT claim is belied

by the record.

      PETITION FOR REVIEW DENIED.




                                          3                                    08-74791